Citation Nr: 1107016	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for deep vein thrombosis 
with varicose veins of the right lower extremity, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for deep vein thrombosis 
with varicose veins of the left lower extremity, currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for subluxation of the 
left knee, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for limitation of motion 
of the left knee subluxation of the left knee, currently 
evaluated as noncompensably disabling.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1992.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi.
			
The Veteran testified before the undersigned in February 2010.  
Although additional medical evidence was submitted after the last 
supplemental statement of the case, March 2010 the Veteran waived 
his right to have this evidence reviewed in the first instance by 
the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issues of entitlement to an increased rating for deep vein 
thrombosis with varicose veins of bilateral lower extremities, 
and entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by 
severe subluxation or instability.

2.  The Veteran's left knee disability is manifested by flexion 
limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
Veteran's left knee disability based on subluxation and 
instability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5257(2010).

2.  The criteria for a 20 percent disability rating, but no 
higher, the Veteran's left knee disability based on limitation of 
motion have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5260(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

At the outset, the Board observes that an unappealed July 2000 
rating decision granted service connection for the Veteran's left 
knee disability and assigned a noncompensable evaluation based on 
instability and subluxation of the Veteran's left knee.  While 
the Veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability rating 
is at issue, it is a present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

An unappealed rating decision of May 2003 increased the Veteran's 
rating to 10 percent.  Subsequently, a September 2009 rating 
decision, the subject of this appeal, again increased the 
Veteran's rating to20 percent and assigned a separate 
noncompensable evaluation for limitation of motion of the left 
knee.  Both evaluations were effective as of, or prior to, the 
Veteran's date of claim.

Taking the Veteran's rating limitation of motion first, the 
pertinent rating criteria are set forth in Diagnostic Code 5260, 
which provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  A 30 percent rating is warranted where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 also provides 
ratings based on limitation of motion.  Under Diagnostic Code 
5261, a noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent rating is 
warranted where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  A 
Veteran may potentially qualify to receive separate ratings for 
limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative or traumatic arthritis. 
VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as important 
as limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Here, the Board finds that an increased rating of 20 percent is 
justified for the Veteran's left knee disability based on 
limitation of flexion.  While on VA examination in July 2009 the 
Veteran was noted to have flexion to 100 degrees, there is 
evidence to the contrary.  An August 2009 medical report from the 
Social Security Administration (SSA) indicates that the Veteran 
had a range of motion only to 30 degrees.  Similarly, a VA 
treatment record from May 2009 shows the Veteran had flexion 
limited to 30 degrees.  Given this evidence, the Board finds that 
a rating of 20 percent is warranted.  A rating in excess of this 
is not justified, however, as the evidence does not show that 
flexion is limited to 15 degrees.  A higher or a separate rating 
is also not warranted based on limitation of extension.  The 
August 2009 SSA report showed the Veteran had "full extension."  
The May 2009 VA treatment record also noted "full extension."  
On VA examination in July 2009, the Veteran lacked only 5 degrees 
of extension, which warrants a noncompensable evaluation only.  
As such, a rating of 20 percent, but no higher, is warranted for 
the Veteran's left knee disability based on limitation of motion.


The Board has noted that a "claimant's painful motion may add to 
the actual limitation of motion so as to warrant a rating under 
DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  The 
Board does not find this to be the case here, however.  The July 
2009 examiner noted pain on palpation but made no findings of 
additional limitation of motion based on pain.  The examiner 
further stated there was no spasms, edema, fatiguability, lack of 
endurance, or weakness.  For these reasons, the assignment of 
higher ratings based on pain and functional loss is not 
warranted.

In addition to the rating the is receiving for limitation of 
motion, as noted above, the Veteran is also in receipt of a 
separate 20 percent rating for instability.  In VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997), VA's General Counsel 
stated that separate evaluations may be assigned for arthritis 
with limitation of motion and for instability.  

Diagnostic code 5257 evaluates impairment of the knee based on 
recurrent subluxation or lateral instability.  Under Diagnostic 
Code 5257, knee impairment with "severe" recurrent subluxation 
or lateral instability is assigned a 30 percent rating.  The 
evidence here does not support a finding of severe recurrent 
subluxation or lateral instability.  On VA examination in July 
2009 the Veteran was noted to have "mild to moderate" 
limitations based on subluxation.  The August 2009 SSA report 
noted "mild" lateral subluxation.  A VA treatment record from 
April 2009 noted "some laxity with varus and valgus stress 
testing."  A CT of the knee conducted in April 2009 revealed 
"mild lateral subluxation."  For all of these reasons, the 
Veteran is not entitled to a rating in excess of the 20 percent 
currently assigned under DC 5257. 

The remainder of the diagnostic codes pertaining to the knee and 
leg have been considered, but do not justify ratings higher than 
those currently assigned for the Veteran's knee.  Taking the 
remaining codes in numerical order, DC 5256 is not applicable 
because there is no ankylosis of the Veteran's knees.  The 
existence of ankylosis is not supported by the Veteran's ranges 
of motion as described above.  DC 5258 is applicable where there 
is cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain and effusion into the joint.  While joint 
effusion has been documented in the record, there have been no 
findings of dislocated, semilunar cartilage or of frequent 
episodes of locking pain.  As such, DC 5258 cannot provide the 
basis for an increase.  DC 5259 is not applicable because it does 
not allow ratings in excess of 10 percent.  DC 5259 is 
inapplicable because it requires evidence of the removal of 
semilunar cartilage, and as just described, this is not 
documented in the medical record.  DC 5262 involves the malunion 
or nonunion of the tibia/fibula, and this has not been raised by 
the medical evidence, including by imaging studies conducted in 
July 2009 and April 2009.  DC 5263 is not applicable because it 
does not allow ratings in excess of 10 percent.  

In sum, the evidence of record shows that throughout the 
pertinent appeal period, an increased rating of 20 percent, but 
no higher, is justified for the Veteran's left knee disability 
based on limitation of motion.  A rating in excess of 20 percent 
based on subluxation and instability, however, is not warranted.  

Finally, the Board has considered the Veteran's left knee scar 
and finds that a separate rating is not warranted in this regard.  
The scar does not meet the requirements for a compensable rating 
under any of the scar codes, so the Board cannot allow separate 
ratings for the scar.  On VA examination in July 2009, the 
examiner determined the scar is 10 x 0.1 centimeter.  It is well-
healed, is not tender to palpation, is not adherent to underlying 
tissue, is superficial, has no ulceration or tissue loss 
associated, and has no loss of function or motion associated.  As 
such, none of the scar codes afford even a compensable rating for 
this scar and a separate rating is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in September 2009 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter also provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should service connection 
be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has had a personal 
hearing before the Board, and has been afforded a VA examination.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  


ORDER

An evaluation in excess of 20 percent for subluxation and 
instability of the Veteran's left knee is denied.

Entitlement to a disability rating of 20 percent, but no higher, 
for the Veteran's left knee disability based on limitation of 
motion is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

With regard to the Veteran's increased rating claims for his 
bilateral deep vein thrombosis with varicose veins, the Board 
finds that a current VA examination is necessary to properly 
adjudicate the claim.  The Veteran contends his symptoms have 
worsened since the last VA examination. The United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
Veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination may 
be required to evaluate the current degree of impairment. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Veteran's disabilities have been rated under Diagnostic Code 
7121, which provides for a higher rating of 60 percent only where 
there is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Essentially, 
persistent ulceration is the symptomatology that distinguishes 
the 40 percent rating from the 60 percent rating under DC 7120; 
both ratings already require persistent edema and stasis 
pigmentation or eczema.  However, a rating of 100 percent is 
warranted where there is evidence of massive board-like edema 
with constant pain at rest.  At the Veteran's personal hearing in 
February 2010, he submitted copies of photographs, as well as a 
compact disc (CD) containing multiple color photographs of the 
current edema present in his legs, taken at various points 
throughout the day. The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of claims 
and cannot interpret the severity of the Veteran's edema from 
these pictures.  See Crowe v. Brown, 7 Vet. App. 238 (1995); 
Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  At the hearing, the Veteran testified that 
he suffers from extensive swelling in the legs, accompanied by 
aching, burning, cramping, stabbing, stinging, and throbbing.  He 
also submitted an August 2010 VA record indicating that he 
currently requires an assistance dog for carrying heavy items up 
the stairs.  The presence of edema is noted throughout the 
current medical evidence.  For example, VA treatment notes of 
June 2009, March 2009, and July 2008 document edema.  The Board 
finds that a contemporaneous VA examination is needed to fully 
and fairly evaluate the Veteran's claim for an increased 
disability rating.

The adjudication of the claim for a TDIU rating is deferred 
pending the development requested in this case.  On remand, 
however, a medical opinion should additionally also be sought on 
the Veteran's unemployability in order to properly adjudicate 
this claim.  The Board notes that the evidence is mixed on this 
issue as VA examiners have determined the Veteran is able to 
engage in sedentary employment, while letters from past 
employers, for example, describe the Veteran's great difficulty 
in maintaining employment generally.  A current VA examination on 
this issue, taking into account all of the Veteran's service-
connected disabilities, should be conducted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)



1.  Schedule the Veteran for a VA 
examination in order to determine the 
current severity of his bilateral deep 
venous thrombosis with varicose veins.  The 
examination report should identify and 
completely describe all current 
symptomatology.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes.  In this regard, the 
examiner should address the following 
questions:

a.  Is the Veteran's bilateral deep 
venous thrombosis with varicose veins 
manifested by persistent ulceration?
	
b. Is the Veteran's bilateral deep 
venous thrombosis with varicose veins 
manifested by massive board-like edema 
with constant pain at rest?

The pertinent rating criteria must be 
provided to the examiner, and the findings 
reported must be sufficiently complete to 
allow for rating under all alternate 
criteria.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2010).

2.  Schedule the Veteran for an examination 
to determine the effects of his service- 
connected disabilities on his ability to 
maintain employment consistent with his 
education and occupational experience.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work 
and educational history.  Based on a review 
of the case, the examiner must provide an 
opinion as to whether the Veteran's 
service-connected disabilities alone 
preclude him from securing and following 
substantially gainful employment consistent 
with her education and occupational 
experience.  All opinions provided must 
include an explanation of the bases for the 
opinion.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  

After all of the above actions have been completed, readjudicate 
the Veteran's claims.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


